DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/28/2022 is acknowledged. Claims 1-6 and 8 are amended. Currently, claims 1-12 are pending in the application with claims 8-12 being withdrawn from consideration.
Previous rejections are withdrawn in view of the above amendment.
Claims 1-7 are rejected on a new ground of rejection. See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0125391, Cite No. 1 of U.S. Patent Application Publications of IDS 10/19/2020) in view of Ghosh et al. (US Patent 4, 127,738).
Regarding claim 1, Pinarbasi et al. discloses a solar cell device comprising a plurality of solar cells (100A and 100B, figs. 4A-C) are electrically connected to each other such that one of the adjacent solar cells overlaps with the other while having a connection member (120 and 124, figs. 4A-C) interposed therebetween, and an overlapping region includes: 
a connection region (see the projected region having the connection member 120 and 124, figs. 4A-C) in contact with the connection member (120/124, see figs. 4A-C), and 
a surrounding region (see the region having the insulation layer 140, figs. 4A-C) surrounding the connection region (or the region having the connection member 120/124);
wherein the surface of the busbar (120) of the conductive grid (108) in the connection region (e.g. region having the connection member 120/124) of the solar cell and at least a portion of the surface of the finger electrode (118) of the conductive grid (108) in the surrounding region of the solar cell are not covered with an oxide film (see figs. 4A-C, [0032], [0035]).
Pinarbasi et al. discloses using double-sided electrode type solar cells (or solar cells having electrodes, 108 and 112, on both major surfaces of the solar cell, see figs. 2A-B and 4A-C, [0029]), wherein the bottom electrode layer (112) is made of metal ([0029]. Pinarbasi et al. does not explicitly disclose the top electrode layer (or grid 108 having finger electrode 118) being metal such that both major surfaces of the solar cell are provided with metal electrode layers; nor do they teach a surface of the metal electrode layer on the major surface outside the overlapping region, or the exposed and non-connection region of the conductive grid, is covered with an oxide film which is formed by oxidation, or an oxidized surface, of the metal electrode layer.
Ghosh et al. discloses a double-sided electrode solar cell having both major surfaces provide with metal electrode layers (or first electrode and second electrode such as 102 and 104 shown in figs. 1-2; described in summary and col. 4, lines 26-55, examples 1-7), and forming an insulating oxide layer on the metal electrode layer by oxidizing the metal electrode via exposure the metal electrode layer to air or oxygen (see col. 7, lines 9-11 and 40-42; example 7) to modify the working function of the electrode as well as avoiding expensive cleaning of the surface to remove any thin oxide coating which maybe present thereon (see col. 4, lines 12-25).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Pinarbasi et al. by having both major surfaces of the solar cell provided with metal electrode layers as taught by Ghosh et al., because Ghosh et al. teaches such metal electrodes are electrically conductive, but non-gaseous at operating temperature of the solar cell, non-radioactive in nature and not explosively reactive with water (see col. 3, line 57 through col. 4, line 55). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to expose the metal electrode layer of at least one major surface of the solar cell of modified Pinarbasi to air or oxygen to form an insulating oxide layer by oxidation to modify the work function at the metal electrode as well as avoiding expensive cleaning as taught by Ghosh et al. In such modification, the surface of the metal electrode layer in the connection region and at least a portion of the surface of the metal electrode layer in the surrounding region are not covered with an oxide film which is formed by oxidation, or an oxidized surface, of the metal electrode layer, because the connection region and the surrounding region are covered by the insulation layer (140) and the solar cells).

Regarding claim 2, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Gosh et al. discloses the metal electrode layer(s) is made of a material containing silver or copper (see col. 4, lines 26-32).

Regarding claim 3, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses including an oxidation resistant film (140, figs. 4A-4C, 0032]) is formed on the surface of the grid electrode layer (108) in the connection region (or the projected region having 120/124 connection member) and the surrounding region (e.g. region  having 140) of the solar cell (see figs. 4A-4C).

Regarding claim 4, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses an oxidation resistant film (140) is formed on the surface of the metal electrode layer (or conductive grid 108) in the surrounding region (e.g. region having the film 140) of the solar cell (see figs. 4A-4C), and Yoshikawa et al. discloses  the metal grid electrode layer (9 and 17) includes fine metal particles ([0035-0039]). Therefore the connection member (120) of the metal grid electrode layer includes the fine metal particles.

Regarding claim 5, modified Pinarbasi et al. discloses a solar cell device as in claim 4 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such the oxide film in a region toward the exposed side (e.g. outer side) with respect to the connection member is asymmetric to a coverage of the metal electrode layer by the oxide film in a region toward the shielded side with respect to the connection member (or inner side, see figs. 4A-C).

Regarding claim 6, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such, in the overlapping region of the solar cell, the coverage of the metal electrode layer by the oxide film in the region toward the exposed side with respect to the connection member (or the outer region) is higher than the coverage of the metal electrode layer by the oxide film in the region toward the shielded side with respect to the connection member (or the inner region, see figs. 4A-C).
Regarding claim 7, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers at least a portion of one of the metal electrode layers that is located closest to the exposed side as the oxide film covers the exposed and non-connection finger electrodes (see claim 1 above). Pinarbasi et al. discloses the insulating layer (130, fig. 3A), or the surrounding region of the connection region of connection members (120/124), having a plurality of openings (134) to receive the conductive grid (120, see figs. 4A-C). As such, a direction transverse to the alignment direction is defined as a transverse direction, and the metal electrode layer in the overlapping region (e.g. 120) comprises a plurality of metal electrode layers (120) each corresponding to an opening (134) extending in the transverse direction.
Pinarbasi et al. does not show using the insulating layer (130) in the solar cell device shown in figs. 4A-C. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the insulating layer (130) in place of the insulating layer (140) shown in figs. 4A-C, because Pinarbasi et al. explicitly discloses the insulating layer (130) is equivalent to the insulating layer (140) shown in figs. 4A-4C.

Alternatively, claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0125391, Cite No. 1 of U.S. Patent Application Publications of IDS 10/19/2020) in view of Yoshikawa et al. (WO 2016/204192 having an English equivalence of US 2018/0083152), and further in view of Ghosh et al. (US Patent 4, 127,738).
Regarding claim 1, Pinarbasi et al. discloses a solar cell device comprising a plurality of solar cells (100A and 100B, figs. 4A-C) are electrically connected to each other such that one of the adjacent solar cells overlaps with the other while having a connection member (120 and 124, figs. 4A-C) interposed therebetween, and an overlapping region includes: 
a connection region (see the projected region having the connection member 120 and 124, figs. 4A-C) in contact with the connection member (120/124, see figs. 4A-C), and 
a surrounding region (see the region having the insulation layer 140, figs. 4A-C) surrounding the connection region (or the region having the connection member 120/124);
wherein the surface of the busbar (120) of the conductive grid (108) in the connection region (e.g. region having the connection member 120/124) of the solar cell and at least a portion of the surface of the finger electrode (118) of the conductive grid (108) in the surrounding region of the solar cell are not covered with an oxide film (see figs. 4A-C, [0032], [0035]).
Pinarbasi et al. discloses using double-sided electrode type solar cells (or solar cells having electrodes, 108 and 112, on both major surfaces of the solar cell, see figs. 2A-B and 4A-C, [0029]), wherein the bottom electrode layer (112) is made of metal ([0029]. Pinarbasi et al. does not explicitly disclose the top electrode layer (or grid 108 having finger electrode 118) being metal such that both major surfaces of the solar cell are provided with metal electrode layers; nor do they teach a surface of the metal electrode layer on the major surface outside the overlapping region, or the exposed and non-connection region of the conductive grid, is covered with an oxide film.
Yoshikawa et al. discloses using the same metal grid electrode layer having finger electrodes (9 and 17, fig. 2, [0035-0037]) on both major surfaces of a double-sided electrode type solar cell (fig. 2). Yoshikawa et al. also teaches forming an insulating layer (8 and 18) of material such as silicon oxide or aluminum oxide, which are preferred from the view point of a cost and a light transmittance ([0048]), to cover the exposed and non-connection region of the finger electrodes (9 and 17) of the metal grid electrode layers (see figs. 2 and 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell device of Pinarbasi et al. by using metal grid layers (108) on both major surfaces of a solar cell and forming an insulating layer/film of oxide such as silicon oxide or aluminum oxide on the exposed and non-connection region of the finger electrodes of the metal grid electrode layers as taught by Yoshikawa et al. such that the double-sided electrode type solar cell having both major surface provided with metal grid electrode layers (108) and the surface of the finger electrodes (118) of the metal grid electrode layers (108) at the exposed and non-connection region is covered with an oxide film such as silicon oxide or aluminum oxide; because Pinarbasi et al. explicitly teaches using double-sided electrode type solar cell, and  Yoshikawa et al. teaches using metal grid layers on both major surfaces of the solar cell would reduce the electrode material cost and improve power generation amount ([0009]) and forming oxide layer/film on the exposed and non-connection region would provide excellent reliability due to the suppression of the ingress of alkali, moisture and so on ([0011] and [0047-0048]).
Yoshikawa et al. teaches having an oxide insulating film (8 and 18) on the metal electrode (9 and 17, see figs. 2 and 5). Yoshikawa et al. teaches the method of forming the insulating layers (8 and 18) is not limited. Yoshikawa et al. and modified Pinarbasi et al. does not explicitly teach forming the oxide film on the metal electrode layer by oxidizing the metal electrode layer, or the oxide film is an oxidized surface of the metal electrode layer.
Ghosh et al. discloses forming an insulating layer of oxide on the metal electrode layer by oxidizing the electrode layer via exposure to air or oxygen such that the oxide film is an oxidized surface of the metal electrode layer (see col. 7, lines 9-11 or 40-42, example 7) to modify the working function of the electrode as well as avoiding expensive cleaning of the surface to remove any thin oxide coating which maybe present thereon (see col. 4, lines 12-25).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the oxide film on the metal electrode layer of modified Pinarbasi et al. by oxidizing the metal electrode layer via exposure of the metal electrode layer to air or oxygen such that the oxide film is an oxidized surface, or oxidation, of the metal electrode layer as taught by Ghosh et al., because Yoshikawa et al. explicitly suggests the method of forming the oxide film is not limited and Ghosh et al. teaches forming the oxide film on the metal electrode layer would modify the work function at the metal electrode as well as avoiding expensive cleaning. Such modification would involve nothing more than use of known technique of forming the oxide film on the metal electrode layer for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 2, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Gosh et al. discloses the metal electrode layer(s) is made of a material containing silver or copper (see col. 4, lines 26-32) and Yoshikawa et al. also teaches the metal electrode layer(s) is made of a metal containing silver (Ag) or copper (Cu, see [0035-0037]).

Regarding claim 3, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses including an oxidation resistant film (140, figs. 4A-4C, 0032]) is formed on the surface of the grid electrode layer (108) in the connection region (or the projected region having 120/124 connection member) and the surrounding region (e.g. region  having 140) of the solar cell (see figs. 4A-4C).

Regarding claim 4, modified Pinarbasi et al. discloses a solar cell device as in claim 1 above, wherein Pinarbasi et al. discloses an oxidation resistant film (140) is formed on the surface of the metal electrode layer (or conductive grid 108) in the surrounding region (e.g. region having the film 140) of the solar cell (see figs. 4A-4C), and Yoshikawa et al. discloses  the metal grid electrode layer (9 and 17) includes fine metal particles ([0035-0039]). Therefore the connection member (120) of the metal grid electrode layer includes the fine metal particles.

Regarding claim 5, modified Pinarbasi et al. discloses a solar cell device as in claim 4 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such the oxide film in a region toward the exposed side (e.g. outer side) with respect to the connection member is asymmetric to a coverage of the metal electrode layer by the oxide film in a region toward the shielded side with respect to the connection member (or inner side, see figs. 4A-C).

Regarding claim 6, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers the exposed and non-connection region (see claim 1 above). As such, in the overlapping region of the solar cell, the coverage of the metal electrode layer by the oxide film in the region toward the exposed side with respect to the connection member (or the outer region) is higher than the coverage of the metal electrode layer by the oxide film in the region toward the shielded side with respect to the connection member (or the inner region, see figs. 4A-C).

Regarding claim 7, modified Pinarbasi et al. discloses a solar cell device as in claim 5 above, wherein the oxide film covers at least a portion of one of the metal electrode layers that is located closest to the exposed side as the oxide film covers the exposed and non-connection finger electrodes (see claim 1 above). Pinarbasi et al. discloses the insulating layer (130, fig. 3A), or the surrounding region of the connection region of connection members (120/124), having a plurality of openings (134) to receive the conductive grid (120, see figs. 4A-C). As such, a direction transverse to the alignment direction is defined as a transverse direction, and the metal electrode layer in the overlapping region (e.g. 120) comprises a plurality of metal electrode layers (120) each corresponding to an opening (134) extending in the transverse direction.
Pinarbasi et al. does not show using the insulating layer (130) in the solar cell device shown in figs. 4A-C. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the insulating layer (130) in place of the insulating layer (140) shown in figs. 4A-C, because Pinarbasi et al. explicitly discloses the insulating layer (130) is equivalent to the insulating layer (140) shown in figs. 4A-4C.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Pinarbasi et al. and Yoshikawa do not teach the oxide film is an oxidized surface of the metal electrode layer as in the amended claims. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726